Order in so far as appealed from reversed, without costs, and motion for a bill of paiv ticulars granted to this extent: 1. The plaintiff shall specify when the defendant had an attack of delirium tremens. 3. When and at what time of the year plaintiff was obliged to leave the house for safety and to get rest and medical treatment. , 3. When the defendant neglected to provide and pay for medical treatment for plaintiff, and when plaintiff had to borrow money to pay for doctor’s bills, and the amount thus obtained. 4. The improper acts constituting the course of defendant toward plaintiff, which has been such continuously for many years as to greatly injure and impair her health. 5. What the conditions are that cause plaintiff to fear that her husband will take her life if she continues to live with him. No opinion.
Jenks, P. J., Hirsehberg, Burr, Thomas and Carr, JJ., concurred.